OPINION OF THE COURT
ROBERT P. KAYE, Circuit Judge.

FINAL ORDER DENYING PETITIONERS’ MOTION FOR DECLARATORY DECREE AND INJUNCTION

THIS CAUSE came on to be heard on a Petition for Declaratory Judgment and Injunction. The Petitioners, by this action, seek to enjoin the election on the revision of the Dade County Home Rule Charter. That election is scheduled for May 8, 1990.
Initially, the Court is mindful that it must exercise the utmost *182restraint when deciding whether to interfere with the electoral process by preventing the decision of the voters on a proposal. Since, for the reasons set forth herein, the Court has determined that the ballot question is valid, it declines to enjoin the election.
The Court, on an emergency basis, heard argument of counsel and testimony of the respective parties. Based on the evidence and arguments, the Court finds that Charter reform is an interrelated proposition which can be incorporated in one resolution and one ballot question. Moreover, since the resolution calling the election, Dade County Resolution R-160-90, has been available to the public since March 6, 1990, and since all of the proposed changes are set forth in that resolution, the Court concludes that the voters have been furnished an opportunity to be on notice as to the proposition on which they are to cast their ballots.
Accordingly, Petitioner’s request is denied in its entirety.
DONE AND ORDERED in Chambers at Miami, Dade County, Florida, this 4th day of May, 1990.